                   1   THOMAS A. WOODS (SB #210050)
                       thomas.woods@stoel.com
                   2   COREY M. DAY (SB #311021)
                       corey.day@stoel.com
                   3   STOEL RIVES LLP
                       500 Capitol Mall, Suite 1600
                   4   Sacramento, CA 95814
                       Telephone: 916-447-0700
                   5   Facsimile: 916-447-4781
                   6   Attorneys for Defendant
                       Nivagen Pharmaceuticals, Inc.
                   7
                   8                              UNITED STATES DISTRICT COURT
                   9                            EASTERN DISTRICT OF CALIFORNIA
                10     ALFASIGMA USA, INC.;                          Case No. 2:17-cv-01974-MCE-KJN
                       BRECKENRIDGE PHARMACEUTICAL,
                11     INC.,                                         ORDER GRANTING THIRD
                                                                     STIPULATION TO EXTEND TIME TO
                12                      Plaintiffs,                  RESPOND TO AMENDED
                                                                     COMPLAINT
                13            v.
                14     NIVAGEN PHARMACEUTICALS, INC.,
                15                      Defendant.
                16

                17
                18
                19

                20
                21
                22
                23
                24
                25
                26
                27
                28
S TOEL R IVES LLP      ORDER GRANTING THIRD STIPULATION TO
ATTORNEYS AT LAW
   SACRAMENTO
                       EXTEND TIME TO RESPOND TO AMENDED       -1-                      2:17-cv-01974-MCE-KJN
                       COMPLAINT
                   1                                               ORDER
                   2          Pursuant to the stipulation of Plaintiffs Alfasigma USA, Inc. and Breckenridge
                   3   Pharmaceutical, Inc. (“Plaintiffs”) and Defendant Nivagen Pharmaceuticals, Inc. (“Nivagen”),
                   4   and good cause appearing,
                   5          IT IS HEREBY ORDERED that Nivagen’s request for an additional two-week extension
                   6   of time to respond to Plaintiffs’ Amended Complaint is GRANTED. Nivagen’s deadline to
                   7   respond to Plaintiffs’ Amended Complaint is now October 28, 2019.
                   8          IT IS SO ORDERED.
                   9   Dated: October 8, 2019
                10
                11
                12
                13
                14
                15
                16

                17
                18
                19

                20
                21
                22
                23
                24
                25
                26
                27
                28
S TOEL R IVES LLP       ORDER GRANTING THIRD STIPULATION TO
ATTORNEYS AT LAW
   SACRAMENTO
                        EXTEND TIME TO RESPOND TO AMENDED            -2-                           2:17-cv-01974-MCE-KJN
                        COMPLAINT
